—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 3, 1997, convicting him of coercion in the first degree, assault in the third degree, and menacing in the second degree, after a.nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Santucci, J. P., Luciano, Schmidt and Smith, JJ., concur.